An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

     

GOVlNDA LUITEL, Nu. 67309
Appellant,
vs. ‘
LILA PARAJULLLUITEL,  L E D
Res ancient,
MM 9 2 2015
TRACJE K; LINDEMAN
ClEngF SUPREME COURT
Y .
DEPUTY CLERK

ORDER DISMI S SIN G APPEAL

Thie appeal was docketed in this court en January 28, 2015,
without payment (if the requisite ﬁling fee. On that same day a notice was
issued directing appellant te pay the ﬁling fee within ten Clay's. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date! appellant has not paid the
filing fee or, otherwise resgended t0, this court’s notice. Accerdingly, cause
appearing, this appeal is dismiseecl.

It is so ORDERED

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: WM

cc: Hon. Denise L. Gentile, District Judge, Family Court Division
Gavinda Luitel
Legal Aid Center of Southern Nevada
Eighth District Court Clerk

SUPREME COUET
es
NEVADA

CLERK‘S ORDER